Citation Nr: 1828521	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-42 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for an eye disability, claimed as eye irritation.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to a higher initial rating for tinea pedis/unguium, currently rated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, and November 1990 to May 1991.  He served in Vietnam and Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011, July 2013, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The issues of service connection for cervical spine and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An April 1996 rating decision denied service connection for a bilateral eye disability; the Veteran appealed this denial; and the Board confirmed the denial in an October 2000 decision.

2.  Since the Board's October 2000 decision, new and material evidence related to an eye disability has not been received.

3.  The weight of the evidence is against a finding that the Veteran's sleep apnea is related to service.

4.  The weight of the evidence is against a finding that the Veteran's migraine headaches are related to service.

5.  The weight of the evidence is against a finding that the Veteran's service-connected skin disability covers twenty percent or more of either his total or exposed body areas, or that it requires systemic corticosteroid therapy.  


CONCLUSIONS OF LAW

1.  The Board's October 2000 denial of service connection for a bilateral eye disability became final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 20.1100(a), 20.1104 (2017).

2.  New and material evidence has not been received to reopen the previously denied claim for an eye disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

4.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

5.  The criteria for an initial rating in excess of 10 percent for tinea pedis/unguium have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in in July 2010 and April 2013, prior to the initial adjudication of his claim.  In addition, all identified, pertinent treatment records have been obtained and considered.  The Veteran underwent VA examinations in December 2010, July 2013, September 2013, and August/September 2016 to determine the nature, etiology, and severity of his claimed disabilities.  In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  As such, the Board will proceed to the merits.  

II.  Analysis

New and Material Evidence

The Veteran raised the issue of an eye disability, described as eye irritation, in a June 2010 statement.  See 07/22/2010, VA 21-4138 Statement in Support of Claim.  

The RO previously denied service connection for an eye disability via an April 1996 rating decision.  The Veteran appealed this denial.  The matter reached the Board, which denied entitlement to service connection in an October 2000 decision.  The Board found that the Veteran's claim was not well-grounded, as there was no competent evidence linking the onset of the claimed disability to service.  
The record does not reflect that this Board decision was appeal.  As such, it became final.  38 C.F.R. § 20.1100(a).

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a); see Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20. 

Since the Board's October 2000, VA has not received new and material evidence to reopen the Veteran's claim.  Other than raising the issue, the Veteran has not submitted any evidence in support of his request to reopen.  The Veteran has undergone several VA examinations but none related to his claimed eye disability.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (stating that VA's duty to provide a medica examination or medical opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured).  Similarly, 
VA treatment records show treatment for the eyes, but no indication that any symptoms or disabilities are related to service.  See 09/16/2014, CAPRI, at 222.  

As VA has not received new and material evidence that raises a reasonable possibility of substantiating the Veteran claim, the Board has no choice but to deny the Veteran's request to reopen.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a).  

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

      1.  Sleep Apnea

The Veteran raised the issue of service connection for sleep apnea in a June 2010 statement.  See 07/22/2010, VA 21-4138 Statement in Support of Claim.  

A December 2010 VA Gulf War examination shows a diagnosis of obstructive sleep apnea (OSA) with pulmonary hypertension.  See 12/20/2010, Medical Treatment Record - Government Facility, at 22; see also 09/02/2015, C&P Exam. 

(In light of the December 2010 VA examination, the RO characterized the claimed issue as entitlement to service connection for sleep apnea with pulmonary hypertension.  As noted by the RO in its September 2014 statement of the case, 
VA previously denied service connection for pulmonary hypertension via an April 2002 rating decision.  In view of this, the RO treated the Veteran's claim as a request to reopen the previously denied claim.  The Board finds that this approach is not warranted, as the Veteran is presently claiming service connection for sleep apnea, not pulmonary hypertension.  Accordingly, the Board has recharacterized the issue on appeal simply as service connection for sleep apnea.  Since VA has not previously adjudicated this issue, it is original claim of service connection.)

There is no argument or indication that the Veteran's sleep apnea first manifested during a period of active service.  Rather, the Veteran has reported a history of sleep apnea since 2000.  See 12/20/2010, Medical Treatment Record - Government Facility, at 6.  Treatment records shows a diagnosis of sleep apnea in May 2000.  See 01/26/2006, Medical Treatment Record - Government Facility, at 1.

The December 2010 VA examiner opined that the Veteran's OSA is not related to environmental exposure during service in Southwest Asia.  The examiner explained that OSA occurs when loss of pharyngeal muscle tone allows the pharynx to collapse passively during inspiration, adding that patients with anatomically narrowed upper airways are also predisposed to the development of OSA.  12/20/2010 Medical Treatment Record - Government Facility, at 22.  
The VA examiner further indicated that there is no evidence in the medical literature of any etiologic relation between environmental exposure to dust, fumes, smoke, sand, chemicals, etc., and the development of OSA with pulmonary hypertension.  Id. at 23.

A September 2015 VA examination yielded an almost identical opinion.  The VA examiner opined that the Veteran's OSA was less likely than not related to service, to include environmental exposure during service in Southwest Asia.  She indicated that there is no medical evidence that links sleep apnea with exposure to fumes, dust, smoke, or any other environmental contaminants.  She further explained that OSA is caused by repeated closure of the throat or upper airway during sleep, adding that this type of apnea affects about 4-9% of middle-aged people in the United States and that it is more common in obese people.

The Veteran has not put forward a specific theory of entitlement.  Moreover, he has not submitted any evidence that his sleep apnea is related to service.  Two VA examiners have considered the extent to which the Veteran's sleep apnea is related to exposure to environmental factors associated with service in the Persian Gulf.  Both have concluded that such a causal nexus is less likely than not.  These opinions show adequate consideration of the evidence of record and are supported by a medical rationale.  As such, they are probative worthy of much weight.

In sum, the weight of the evidence is against a finding that the Veteran's sleep is related to service.  The criteria for service connection have not been met.  The Veteran's claim must be denied.

      2.  Headaches

The Veteran seeks service connection for headaches.  A July 2013 VA examination shows a diagnosis of migraine headaches.  

The Veteran asserts that his headaches are related to a March 1991 in-service injury.  See 05/02/2014, VA 21-4138 Statement in Support of Claim.  The Veteran is competent to report his observable symptoms and history, including the onset and timing of his headaches, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose a specific headache disorder or the cause of his symptoms, as this requires testing and medical expertise of neurological conditions.  Id.

Service treatment records show treatment for trauma to the face, following a fall, in March 1991.  See 03/04/1991, STR - Medical, at 13.  The relevant treatment note show that the Veteran suffered facial lacerations (nose and upper lip); there is, however, no indication that he suffered head trauma.  The Veteran's March 1991 separation examination was negative for neurological abnormalities; the Veteran denied a history of frequent or severe headaches on the corresponding report of medical history.  See 01/06/2015, STR - Medical, at 11.

During a July 2013 VA examination, the Veteran stated that he had headaches for a few days after the fall but then resolved.  He further stated that, a few years later, he began to experience recurrent headaches, which have worsened over the years.  See 07/02/2013, VA examination, at 3.  At his Board hearing, he stated that he has had headaches since the in-service injury.  See 10/30/2017, Hearing Transcript, at 11.  The Board acknowledged this discrepancy and finds that the former statement is more credible than the latter, as it is more specific/detailed and it is consistent with the previously noted evidence found in the service treatment records.  

The July 2013 VA examiner opined that the Veteran's headaches are less likely than not related to service.  In support of this conclusion, the VA examiner noted that the March 1991 fall only resulted in abrasions to the tip of the nose and the upper lip, with no evidence of head trauma, loss of consciousness, neurologic manifestations, fractures, or the need for sutures.  The VA examiner also noted that the Veteran's headaches started several years after separation from service.  See 07/02/2013, VA examination, at 9.

In August 2015, a second VA examiner also opined that the Veteran's headaches were less likely than not related to service.  The examiner's sole rationale was that the Veteran denied frequent headaches at his March 1991 separation examination.  The Board finds that this opinion is inadequate as it lacks a medical rationale.

The Board, nonetheless, finds that the July 2013 VA opinion is adequate as it shows consideration of the relevant evidence and is based on a medical rationale.  As such, it is probative and worthy considerable weight.  

Based on the evidence above, the Board finds that the weight of the evidence is against a finding that the Veteran's migraine headaches are related to an injury in service.  In this regard, the evidence establishes that any head symptoms resolved during service and that the Veteran again experienced headaches years after service.  As there is no credible evidence that the Veteran's current headaches began and have continued since service, and no competent evidence that they are etiologically related to service, the Board denies the Veteran's claim for headaches.  

Increased Rating for Tinea Pedis/Unguium

A September 2014 rating decision established service connection for tinea pedis/unguium, effective June 10, 2010.  The RO assigned an initial rating of 
10 percent under 38 C.F.R. § 4.1118, Diagnostic Code (DC) 7813-7806.  The Veteran seeks a higher initial rating.

Dermatophytosis, to include ringworm of the foot (tinea pedis) and nails (tinea unguium), and infections of the skin not listed elsewhere in the rating code (including fungal) are to be rated as disfigurement, scars, or dermatitis, depending upon the predominant disability.  See 38 C.F.R. § 4.118, DC 7813, 7820.  

Dermatitis is rated under DC 7806.  DC 7806 provides that a 10 percent rating is warranted for a skin disability covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is given for skin disabilities affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent rating is warranted for skin disabilities affecting more than 
40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the prior 12-month period.  Id. 

In July 2017, the Federal Circuit held that not all forms of treatment with corticosteroids and other immunosuppressive drugs are automatically "systemic therapy" under 38 C.F.R. § 4.118, DC 7806, which distinguishes between systemic and topical therapy.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Rather, the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case.  Id. at 1356.  Systemic therapy means treatment pertaining to or affecting the body as whole, whereas topical therapy means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  Id. at 1355.  Thus, the question for consideration is whether the treatment is administered on a large enough scale to affect the body as a whole.

A December 2010 VA examination shows that the Veteran's skin disability covered less than five percent of the Veteran's total body area, with no exposed area.  The Veteran reported use of multiple topical creams, but could not recall their names.  
A review of VA treatment records documents use of clotrimazole/betamethasone topical medication as early as May 2011.  See 09/16/2014, CAPRI, at 244-48.

A March 2014 VA examination reflects that the Veteran's skin disability covered between five and twenty percent of the Veteran's total body area, with no exposed area, requiring topical medications (clotrimazole) with six weeks or more of use in the past 12 months, but not constant use.

An August 2015 VA examination shows that the Veteran's skin disability covered less than five percent of the Veteran's total body area and less than five percent of the exposed area, requiring constant or near constant topical corticosteroids.

Based on the evidence above, the Board finds that the criteria for a higher rating have not been met.  VA examinations show that the Veteran's skin disability covers less than twenty percent of either his total or exposed body areas.  Further, there is no argument or indication that his disability requires corticosteroid treatment administered on a large enough scale to affect his body as a whole, in order to be considered systemic therapy.  Rather, the evidence shows that the Veteran's skin disability affects his feet and nails, and requires use of topical corticosteroids, only.  


ORDER

No new and material evidence having been received, the petition to reopen the claim of service connection for an eye disability is denied.

Service connection for sleep apnea is denied.

Service connection for headaches is denied.

An initial rating in excess of 10 percent for tinea pedis/unguium is denied.


REMAND

Cervical Spine

The Veteran seeks service connection for a cervical spine disability.  See 08/06/2012, VA 21-4138 Statement In Support of Claim; 02/26/2013, VA 21-0820 Report of General Information.  An August 2015 VA examination shows a diagnosis of cervical degenerative disc disease/degenerative joint disease.

VA treatment records show that the Veteran sought treatment for neck pain in April 2010.  A subsequent May 2012 treatment note shows a diagnosis of neck spasm with degenerative changes.  See 09/16/2014, CAPRI, at 161 & 292.

Service treatment records show treatment for pain in the coccyx area, following a fall, in December 1990 and for trauma to the face, also following a fall, in March 1991.  See 03/04/1991, STR - Medical, at 13; 01/06/2015, STR - Medical, at 3.  

The Veteran believes that his current cervical spine disability could be related to these in-service injuries.  See 10/30/2017, Hearing Transcript, at 8-10.  At the August 2015 VA examination, he reported neck pain the March 1991 injury.

The August 2015 VA examiner opined that the Veteran's cervical spine disability is less likely than not related to service.  The examiner's sole rationale was there was no documentation of neck symptoms in service or in the years after separation.  This opinion is inadequate because it relies on the absence of corroborating evidence to rule out an injury in service.  Additionally, it does not address the Veteran's statement that he has had neck symptoms since the March 1991 injury.  An adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, the Board finds that a new opinion is needed.

Right Knee

The Veteran seeks service connection for a right knee disability, which he believes is related to the March 1991 in-service fall.  See 08/06/2012, VA 21-4138 Statement In Support of Claim; 02/26/2013, VA 21-0820 Report of General Information.  
He submitted a statement from a fellow service member who witnessed the accident.  See 08/06/2012, VA 21-4138 Statement in Support of Claim.  The fellow service member recounted that the Veteran complained of knee pain at the time and that he has complained of knee pain ever since.  Id. 

VA treatment records show that, in November 2001, the Veteran sought treatment for right knee pain, diagnosed as a sprain due to trauma.  See 09/16/2014, CAPRI, at 676.  A more recent May 2012 treatment note reflects that the Veteran complained of pain in the knees, arms, low back, and head; he was diagnosed with fibromyalgia.  Id. at 158-161.  (The Veteran is already service-connected for fibromyalgia.)  The Veteran again sought treatment for his pain in September 2014.  Id. at 8.  The relevant treatment note indicates that bilateral knee X-rays were to be ordered to rule out osteoarthritis.  There is, however, no record that these X-rays were performed.  The Board further notes that VA treatment records were last associated with the claims file in November 2015.  

The record is unclear as to whether the Veteran has a current right knee disability that distinct and separate from his already service-connected fibromyalgia.  
As mentioned, a September 2014 VA treatment provider felt that X-rays were warranted to rule out osteoarthritis.  It is unclear whether these X-rays were conducted.  Subsequent records are silent regarding the Veteran's knees.  Thus, it appears that relevant VA treatment records are outstanding.  On remand, VA should obtain any such records.  It should also schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right knee disability. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine and right knee disabilities.  Review of the claims file should be noted in the examiner's report.

(a)  The examiner should provide a medical opinion as to whether any current cervical spine disability is as least as likely as not (probability of 50 percent or greater) related to service.  The opinion should show consideration of the Veteran's report of neck symptoms since the March 1991 in-service injury.

(b)  The examiner should provide a medical opinion as to whether any current right knee disability is as least as likely as not (probability of 50 percent or greater) related to service.  The opinion should show consideration of an August 2012 statement from a fellow service member, indicating that the Veteran complained of knee pain at the time of the March 1991 in-service injury and that he has complained of knee pain ever since.

The VA examiner should offer an opinion that shows adequate consideration of the relevant evidence and includes a comprehensive medical rationale for any conclusion reached.  If the VA examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


